Title: To Thomas Jefferson from John Bondfield, 5 August 1786
From: Bondfield, John
To: Jefferson, Thomas



Dr. Sir
Bordeaux 5 Aug. 1786

Since the advices I had the honor to transmit you the 15. ulto. I have received Eighteen Cases Arms from the manufactory at Tulle Nos. 51 to 68 with a Certificate from the Inspector General, the whole in good Order.
In mine of the 15th. I mention’d to you the difficulty I met with from the Intendant. I applied yesterday at the Intendants Office. The Subdelegate informd me that he could not grant a further permission without Instructions from the Intendant who resides in Paris or by a Special Order from the Minister, the Exportation being strictly Prohibited. We have two or three Virginia Ships in this Port. If a permission comes down the Cases at hand may be forwarded by them. I also transmitted you a State of the Duties  to which these articles are subject as also the Bonds I have entered into to present in due time the Certificates of the Landing of the Arms in America.
Five large Ships with Tobacco for the farmers General in compliance with their Contract with Mr. Morris arrived lately. It appears Mr. Morris exerts his utmost Efforts to compleat his Contract which is too lucratif to neglect. With respect I have the honor to be Sir your most obedient Humble servant,

John Bondfield

